Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-7 are pending.
Claims 1-7 have been examined.
Claims 1-7 have been amended in the response filed 11/10/2022.
The objections to claims 1 and 5 set forth in the non-final office action dated 4/29/2022 is withdrawn due to Applicant’s amendments filed 11/10/2022.
The rejection of claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the non-final office action dated 4/29/2022 is withdrawn due to Applicant’s amendments filed 11/10/2022.

				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazanec et al. KR 20170088835 A (hereinafter “Mazanec”).
Claim 1:
Mazanec teaches:
A soil conditioner composition: “this very porous charcoal and catalyst mixture can be a valuable soil conditioner because it supplies carbon to the soil, provides the soil's ability to trap and release water, enhances the permeability of the soil, Provides retention and release of the inorganic catalyst material in the CFP process and the various metal ions and organic materials contained within the porous charcoal product”
an inorganic mined zeolite mineral in powder or granular form and biochar granular or powder composition “The char separated from the process may contain a mixture of charcoal, a portion of inorganic zeolite, a physical type of catalyst such as the whole catalyst particles, and other inorganic materials that are catalyst microparticles derived from the breakage of the catalyst particles in the CFP process equipment. In some cases, the catalytic material is strongly adhered to the char particles by the adhesive force. Charcoal produced by the process of the present invention may contain at least 1%, or at least 10%, or at least 20%, or at least 25%, or at least 30%, or from 10% to at least 10%, of the combined weight of silica and alumina in the form of one or more zeolites. 70%, or 20-60%, or at least 15-50%. The char produced in the process of the present invention may contain at least 1%, or at least 5%, or at least 10%, or at least 20%, or at least 30%.  The char produced in the process of the present invention can be at least 1%, or at least 10%, or at least 20%, or at least 25%, or at least 25%, by weight of the solid material (often including binder and zeolite) Or at least 30%, or 10 to 95%, or 20 to 90%, or 25 to 80%”;
Mazanec teaches the feed stock may be any material, i.e. biomass: , see abstract. The examples all teach pyrolysis of wood products.
wherein the inorganic mined zeolite mineral compounds are blended and mixed with the biochar blended granular media composition in specific ratios: this claim limitation is a method of making in an article claim. While Mazanec does teach mixing in specific ratios, patentability of an article claim must rely on the article limitations not the method in which it is made.

Claim 2. 
Mazanec teaches:
wherein the feedstock comprises of leaves, branches, dead tree trunks, wood shaving, biomass and/or combinations thereof, biomass is taught in the abstract and throughout the document which comprises leaves, etc.

Claim 3. 
Mazanec teaches:
wherein the composition comprises a hydrated aluminosilicate,, see “In some preferred embodiments of the CFP, the catalyst may be selected from naturally occurring zeolites, synthetic zeolites, and combinations thereof. In certain embodiments, the catalyst may be a ZSM-5 zeolite catalyst as is commonly understood. Optionally, such catalysts may comprise acidic sites. Other types of zeolite catalysts are ferrierite, zeolite Y, zeolite beta, mordenite, MCM-22, ZSM-23, ZSM-57, SUZ-4, EU-1, ZSM-11, ZSM- 31, and SSZ -23”.  A zeolite is a hydrated aluminosilicate mineral with a structure characterized by a framework of linked tetrahedra, each consisting of four oxygen atoms surrounding a silicon or aluminum cation. This three-dimensional network has open cavities in the forms of channels and cages, which are occupied by water molecules and non-framework cations.

Claim 5. 
Mazanec teaches:
wherein the inorganic mined zeolite mineral has a CEC (cation exchange capacity) and an ability to absorb specific cations in soils.  Because Mazanec teaches naturally mined zeolites, the same as claimed by Applicant, it is fair to assume they would contain the same properties. 

Claim 6:
Mazanec teaches:
further comprising one or more of the following: compost, organic fertilizer compounds, conventional fertilizer compounds, see claim 47 teaches mixing fertilizer into the soil.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mazanec et al. KR 20170088835 A (hereinafter “Mazanec”).

	Claim 4. 
Mazanec teaches using zeolites and biochar in a wide variety of ranges overlapping Applicant’s claimed range: 
“The char separated from the process may contain a mixture of charcoal, a portion of inorganic zeolite, a physical type of catalyst such as the whole catalyst particles, and other inorganic materials that are catalyst microparticles derived from the breakage of the catalyst particles in the CFP process equipment. In some cases, the catalytic material is strongly adhered to the char particles by the adhesive force. Charcoal produced by the process of the present invention may contain at least 1%, or at least 10%, or at least 20%, or at least 25%, or at least 30%, or from 10% to at least 10%, of the combined weight of silica and alumina in the form of one or more zeolites. 70%, or 20-60%, or at least 15-50%. The char produced in the process of the present invention may contain at least 1%, or at least 5%, or at least 10%, or at least 20%, or at least 30%. &Lt; / RTI &gt; The char produced in the process of the present invention can be at least 1%, or at least 10%, or at least 20%, or at least 25%, or at least 25%, by weight of the solid material (often including binder and zeolite) Or at least 30%, or 10 to 95%, or 20 to 90%, or 25 to 80%”
Mazanec does not specifically teach:
wherein the specialized inorganic mined zeolite mineral is present in the composition from about 70 wt. % to about 90 wt. %; and wherein the biochar compounds are present in an amount from about 10 wt. % to about 30 wt. %.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Mazanec and arrive at Applicant’s claimed range as a matter of routine optimization because Applicant has not shown any unexpected results or stated that this particular range solves any stated problem and because Mazanec provides working ranges that are similar if not overlapping that of Applicants claim. 
	
	Claim 7. 
Mazanec does not teach:
A method of introducing the composition of claim 1 to the soil: J (a) by means of a granular media spreader; and (b) applying the soil conditioner composition by hand or by agriculture tractor machine spreading mechanism.
The Examiner takes official notice that tractors are used to spread soil amendments onto soil all over the world and that granular media spreaders are used and owned by almost every single homeowner with a lawn in the United States. As such, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Mazanec use spreaders to distribute the soil conditioner.

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 2 recites using the zeolite and biochar in a specific combination which produces benefits. Applicant refers to claim 4. The specification does not provide any data or evidence that the claimed amounts or mixing ratios provide unexpected results. The amounts are suggested in the prior art.  The only “benefit” claimed is the inorganic mined zeolite has an ability to absorb specific cations in soils, see claim 5. This is not a result of the compositional amounts but a natural property of a zeolite. 
Applicant argues that Mazanec amount range covers a broad spectrum. This appears correct. However, the fact that Applicant’s range falls within that range does not overcome a valid prima facie case of obviousness without secondary considerations such as a showing of non-obviousness. This would be where Applicant’s claimed amounts, when compared against the prior art, show superior and unexpected results. There is no showing here. 
Applicant appears to argue that Manzanec adds other compounds to his composition.  Applicant’s composition is not limited to the claimed compounds.
For comments on the Appendix, please see interview summary.

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following all disclose zeolites in combination with biochar for soil amendments: KR 1720958 B1; EP 2840074 A1; JP 2001059097A; CN 111088050A. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674